Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 1/20/2021 has been entered. Claims 1-2 and 9-13 are allowable based on applicant’s amendments. Applicant’s amendments also overcome 112 rejection.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-5 and 7-8 directed to species non-elected without traverse.  Accordingly, claims 3-5 and 7-8 been cancelled.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 9-13 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following “a master control unit that generates a command value related to all the systems and control signal for controlling on/off operations of the switching element in an own system to the driver circuit in the own system; and least one slave control unit that, based on the command value transmitted from master control unit, generates a control signal for controlling on/off operations of the itching element in an own system and outputs the same to the driver circuit in the own wherein for a state in which a system including the master control unit Claim 6 has been incorporated in claim 1. As a result, the claims are allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846